Allowable Subject Matter

Claims 1-33 are allowed in light of the amendment filed on 03/04/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
 	A method for changing a grip on an object, the method comprising: manipulating an object with a gripper of a robotic system to bring a first portion of the object into contact with a supporting surface vertically below the object; displacing the gripper relative to the supporting surface and relative to the object, gripper wherein the gripper maintains contact with the object during the displacement and applies a frictional force to the object during the displacement; and maintaining the object substantially stationary relative to the supporting surface during displacement of the gripper.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B